Citation Nr: 0617955	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. § 
1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death, and denied DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.  
The appellant filed a notice of disagreement (NOD) in April 
2003, and the RO issued a statement of the case (SOC) in 
December 2003.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2004.

In March 2006, the appellant and her daughter testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record. 

The Board's decision on the appellant's claim of  entitlement 
to DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 
1318, is set forth below.  The appellant's claim for service 
connection for the cause of the veteran's death is addressed 
in the remand following the decision; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. VA will notify the appellant when further 
action, on her part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318. has been accomplished.

2.  During the veteran's lifetime, he was granted service 
connection for left upper extremity weakness, status post 
cerebrovascular accident (CVA) (rated as 40 percent 
disabling), bronchitis status post right lower lobectomy 
(rated as 20 percent disabling), duodenal ulcer (rated as 20 
percent disabling), left lower extremity weakness, status 
post CVA (rated as 20 percent disabling), essential 
hypertension (rated as 10 percent disabling), as well as 
residuals of fracture of the right fifth metacarpal, anal 
fissure, and left facial weakness (each rated as 0 percent 
disabling).  His combined disability rating was 100 percent 
from May 7, 1993; and 80 percent from November 8, 1993, from 
which date he was awarded a total disability rating based on 
individual unemployability (TDIU).  

3.  The record reflects nothing to change the fact that the  
veteran, who died 45 years after his discharge from service, 
did not have a service-connected disability rated as totally 
disabling for at least 10 years prior to his death.  


CONCLUSION OF LAW

The claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include,  
upon the submission of a substantially complete application  
for benefits, an enhanced duty on the part of VA to notify a  
claimant of the information and evidence needed to  
substantiate a claim, as well as the duty to notify the  
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition,  they 
define the obligation of VA with respect to its duty to  
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).

As regards the claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are  
sufficient to satisfy any duties to notify and assist owed  
her.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim,  the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002). 

II.  DIC under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability rated 
totally disabling if the service-connected disability was 
either continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Prior to the submission of the claim currently on appeal, 
there was a Chairman's Memorandum that imposed a stay on 
adjudication for DIC under 38 U.S.C.A. § 1318.  The questions 
regarding the interpretation of the law and implementing 
regulations governing DIC claims have since been resolved and 
subsequently, the stay on adjudication of such claims, with 
limited exceptions, has been lifted.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 
(1999). 

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)  
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.   Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as interpreted 
in Hix, was virtually identical to 38 U.S.C.A. § 1318, but 
that VA interpreted them differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening -
"hypothetical entitlement" claims.  Id. at 1379-1380.

Considering the appellant's claim in light of the 
aforementioned authority, the Board finds that the 
appellant's claim for a DIC benefits under 38 U.S.C.A. § 1318 
lacks legal merit.


During the veteran's lifetime, he was granted service 
connection for left upper extremity weakness, status post 
cerebrovascular accident (CVA) (rated as 40 percent 
disabling), bronchitis status post right lower lobectomy 
(rated as 20 percent disabling), duodenal ulcer (rated as 20 
percent disabling), left lower extremity weakness, status 
post CVA (rated as 20 percent disabling), essential 
hypertension (rated as 10 percent disabling), as well as 
residuals of fracture of the right fifth metacarpal, anal 
fissure, and left facial weakness (each rated as 0 percent 
disabling).  His combined disability rating was 100 percent 
from May 7, 1993; and 80 percent from November 8, 1993, from 
which date he was awarded a TDIU.

As noted above, during the veteran's lifetime, no individual 
service-connected disability was rated as 100 percent 
disabling, although he was awarded a TDIU, effective November 
8, 1993.  At the time of the veteran's death on March 25, 
2001, his total rating had been in effect for total period of 
nearly nine years.  .  However, this period falls short of 
the requisite 10-year period for a total rating preceding the 
veteran's death for the award of DIC benefits pursuant to 
38 U.S.C.A. § 1318.  The Board points out that, during the 
veteran's lifetime, he did not challenge the assigned 
effective date for the TDIU.  

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 45 years after his discharge from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  As such, the appellant 
clearly does not the legal requirements for the award of DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, 
and the claim for those benefits must be denied.  As the law, 
and not the facts, is dispositive of the appellant's claim, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for the cause of 
the veteran's death is warranted.
During the March 2006 hearing before the undersigned, the 
appellant and her representative identified additional 
evidence in support of the claim for service connection for 
the veteran's cause of death, and equested an extension of 
time to submit an amended death certificate.

In April 2006, the appellant's representative submitted a 
copy of the veteran's amended death certificate,  along with 
a waiver of RO consideration.  The certifying physician 
signed the amended death certificate in April 2006.  
According to the amended death certificate, the veteran's 
service-connected duodenal ulcer, bronchitis, hypertension, 
and brain hemorrhage were listed as other significant 
conditions that contributed to the veteran's death, but were 
not related to the immediate cause of death, which was 
identified as carcinomatosis due to pancreatic cancer.  The 
certifying physician did not include any statement explaining 
the bases for the amendment.  

In light of this evidence, and in view of the comments noted 
below, the Board finds that a medical opinion, based on full 
review of the record, to include the amended death 
certificate, and supported by stated rationale, is needed to 
fairly resolve the claim remaining on appeal.  See 
38 U.S.C.A. § 5103A.   

The Board points out that a VA medical opinion was provided 
in March 2004, over two years prior to receipt of the amended 
death certificate.  In that report, the VA physician 
concluded that the veteran's service-connected duodenal ulcer 
did not cause or materially contribute to the fatal 
pancreatic cancer; however, the opinion , but did not address 
the veteran's other service-connected disorders, including 
his bronchitis, hypertension, or brain hemorrhage.  Given 
that, and in light of the April 2006 amended death 
certificate, the Board finds this March 2004 VA opinion is 
inadequate for resolving the matter remaining on appeal.  
Therefore, the RO should obtain further VA medical opinion, 
as detailed below.  

Prior to arranging for a VA medical opinion, to ensure that 
all due process requirements are met, the RO should also give 
the appellant another opportunity to present information 
and/or evidence pertinent to her claim for service connection 
for the cause of the veteran's death.  The RO's notice letter 
to the appellant should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
appellant to submit all evidence in her possession.  The RO 
should also ensure that its letter meets the requirements of 
the Court's recent decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006),  as regards notice pertinent to the 
five elements of a claim for service connection, as 
appropriate.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the appellant provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  For the sake of efficiency, the RO's consideration 
of the claim should include the amended death certificate 
received in April 2006, notwithstanding the appellant's 
waiver of RO jurisdiction over that evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for the 
cause of the veteran's death.  The RO 
should also invite the appellant to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. 

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited 
to above), as regards notice pertinent to 
the five elements of a claim for service 
connection, as appropriate.  The RO's 
letter should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
veteran's entire claims file (to include 
a complete copy of this REMAND) to an 
appropriate VA physician  for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the veteran's death and service-
connected disabilities.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's service-connected duodenal 
ulcer, bronchitis, hypertension, and/or  
brain hemorrhage caused or contributed 
substantially to cause the veteran's 
death.  In rendering this opinion, the 
physician must consider and address the 
March 2004 VA opinion, as well as the 
original and amended death certificates 
submitted in support of the claim. 

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence (to include the April 2006 
amended death certificate) and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the  appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


